Case 1:20-cv-21921-RNS Document 21 Entered on FLSD Docket 12/29/2020 Page 1 of 5




                                 United States District Court
                                           for the
                                 Southern District of Florida

      Thomas Haynes, Plaintiff,                 )
                                                )
      v.                                        ) Civil Action No. 20-21921-Civ-Scola
                                                )
      Carnival Corporation, Defendant.          )
                             Order Denying Motion to Dismiss

         This maritime action arises from damages Plaintiff Thomas Haynes
  sustained when he was injured while a passenger aboard the Carnival Glory, a
  cruise ship owned and operated by Defendant Carnival Corporation
  (“Carnival”). (Am. Compl. (“complaint”), ECF No. 11 at ¶¶ 9-10.) The complaint
  asserts two counts. Count I is for Negligent Maintenance and Count II is for
  Negligent Failure to Warn. Carnival moved to dismiss, Haynes filed a response,
  and Carnival filed a reply. (Def.’s Mot., ECF No. 14; Pl.’s Resp., ECF No. 15;
  Def.’s Reply, ECF No. 19.) After careful consideration, the Court agrees with the
  Plaintiff and denies the motion to dismiss (ECF No. 14.)

           1. Background 1
        Haynes was injured aboard the Carnival Glory on or about May 9, 2019,
  “when he slipped on water or a wet, foreign or transitory substance and
  thereby fell” while “entering the interior of the ship by the guest services deck
  from an exterior doorway leading to Deck 3 . . . .” (ECF No. 11 at ¶11.) The
  complaint alleges that Carnival had actual or constructive notice of the
  dangerous condition (i.e., the water or slippery substance) because Carnival
  “has had a recurring issue involving the appearance of wet, foreign or
  transitory substances such as condensation appearing on the interior of
  outside to inside doorways on this and other ships in its fleet.” (Id. at ¶12.) The
  complaint also alleges that Carnival knew of this “recurring issue” because it is
  “discussed repeatedly” in its “internal documents such as its meeting minutes,
  guest and crew accident summaries, safety focus group meeting minutes, and
  elsewhere . . . .” (Id.) Indeed, Carnival has attempted to address this issue
  through the installation of “Air Cushions” in doorway areas, but that system
  has not been effective and water or a slippery substance continues to
  accumulate in outdoor-indoor doorways. (Id.) Finally, the complaint also alleges

  1
   The Court accepts Haynes’s factual allegations as true for the purposes of evaluating Carnival’s
  motion to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th
  Cir. 1997).
Case 1:20-cv-21921-RNS Document 21 Entered on FLSD Docket 12/29/2020 Page 2 of 5




  that the tile floor surface used in the outdoor-indoor doorways “has been
  documented as being below the minimum acceptable standards for passenger
  safety in the marine environment, which has led to” numerous accidents. (Id.
  at ¶13.)

     2. Legal Standard

          When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6)
  challenges the legal sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In
  assessing the legal sufficiency of a complaint’s allegations, the Court is bound
  to apply the pleading standard articulated in Bell Atlantic Corp. v. Twombly,
  550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is,
  the complaint “must . . . contain sufficient factual matter, accepted as true, to
  state a claim to relief that is plausible on its face.” Am. Dental Ass’n v. Cigna
  Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at
  570). “Dismissal is therefore permitted when on the basis of a dispositive issue
  of law, no construction of the factual allegations will support the cause of
  action.” Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006)
  (internal quotations omitted) (citing Marshall Cnty. Bd. of Educ. v. Marshall
  Cnty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993). “A claim has facial
  plausibility when the plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a
  ‘probability requirement,’ but it asks for more than a sheer possibility that a
  defendant has acted unlawfully.” Id. A court must dismiss a plaintiff’s claims if
  he fails to nudge his “claims across the line from conceivable to plausible.”
  Twombly, 550 U.S. at 570.
          Thus, a pleading that offers mere “labels and conclusions” or “a
  formulaic recitation of the elements of a cause of action” will not survive
  dismissal. See Id. at 555. “Rule 8 marks a notable and generous departure
  from the hyper-technical, code-pleading regime of a prior era, but it does not
  unlock the doors of discovery for a plaintiff armed with nothing more than
  conclusions.” Iqbal, 556 U.S. at 679.
Case 1:20-cv-21921-RNS Document 21 Entered on FLSD Docket 12/29/2020 Page 3 of 5




     3. Analysis

         “To prevail on a negligence claim, a plaintiff must show that (1) the
  defendant had a duty to protect the plaintiff from a particular injury, (2) the
  defendant breached that duty, (3) the breach actually and proximately caused
  the plaintiff’s injury, and (4) the plaintiff suffered actual harm.” Guevara v. NCL
  (Bahamas) Ltd., 920 F.3d 710, 720 (11th Cir. 2019) (quotations omitted). “With
  respect to the duty element in a maritime context, a shipowner owes the duty
  of exercising reasonable care towards those lawfully aboard the vessel.” Id.
  (quotations omitted). To prevail on a negligence or failure-to-warn claim with
  respect to a dangerous condition, a plaintiff must show that the defendant “had
  actual or constructive notice of a risk-creating condition, at least where, as
  here, the menace is one commonly encountered on land and not clearly linked
  to nautical adventure.” Id. (quotations and alterations omitted); Keefe v.
  Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989) (requiring
  notice with respect to a duty-to-warn claim); Horne v. Carnival Corp., 741 Fed.
  App’x 607, 609 (11th Cir. 2018) (requiring notice with respect to a failure-to-
  maintain claim).
         Notice pleading does not require the pleader to allege a “specific fact” to
  cover every element or to plead “with precision” each element of a claim;
  instead, it requires a complaint to “contain either direct or inferential
  allegations respecting all the material elements necessary to sustain a recovery
  under some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253
  F.3d 678, 683 (11th Cir. 2001). Here, the motion to dismiss makes generic
  arguments for the proposition that Carnival lacked notice of the dangerous
  condition. For example, in the motion, Carnival argues that the complaint’s
  notice allegations are made “without any factual support or basis . . . .” (ECF
  No. 14 at 4.) But that is not so. The complaint specifically describes a
  phenomenon whereby the floor area surrounding outdoor-indoor doorways
  accumulates condensation (presumably a result of the meeting between air
  conditioned air and humid outdoor air) and that Carnival personnel has
  discussed this issue “repeatedly” in its “meeting minutes, guest and crew
  accident summaries, safety focus group meeting minutes, and elsewhere . . . .”
  (ECF No. 11 at ¶12.) Carnival might later be able to show that none of that is
  true, but the Court cannot credit Carnival’s arguments that are made as if
  none of that is even alleged. The complaint sufficiently alleges notice. See
  Caldwell v. Carnival Corp., 944 F.Supp.2d 1219, 1223 (S.D. Fla. 2013) (Cooke,
  J.) (holding that allegations that slippery condition of a walkway was an
  "ongoing, recurring, continuous and/or repetitive problem" were sufficient to
  allege Carnival's constructive notice of the condition).
Case 1:20-cv-21921-RNS Document 21 Entered on FLSD Docket 12/29/2020 Page 4 of 5




         Count I, for negligent maintenance, adequately states a claim upon
  which relief can be granted. Carnival does not dispute that it had a duty to
  take reasonable steps to maintain the floor surface. The complaint plainly
  alleges that the floor area around the outdoor-indoor doorways accumulates
  moisture and is covered in floor tiles that are unreasonably slippery. (ECF No.
  11 at ¶13.) This is not a matter of a few raindrops, a randomly spilled drink, or
  water splashed from a nearby swimming pool. According to the complaint, this
  is a chronic issue on the Carnival Glory and other Carnival ships. Moreover, in
  support of Haynes’s claim that Carnival negligently maintained the doorway
  area, the complaint specifically alleges that Carnival installed doorway air
  cushions that were ineffective and failed to adequately remedy the
  accumulation of dangerous moisture on the slippery doorway surface. Carnival
  does not dispute that the accumulation of moisture on slippery tiles caused
  Haynes to slip and suffer injuries. Rather, Carnival claims that the “Plaintiff
  has zero basis for asserting the subject floor is slippery just because it was
  allegedly wet, and the existence of an incident alone is insufficient.” (ECF No.
  14 at 5.) Carnival again mischaracterizes Haynes’s allegations. Haynes
  specifically describes a slippery substance that accumulated atop slippery floor
  tiles and caused him—and “numerous passenger[s] and crew” members—to
  have accidents. (ECF No. 11 at ¶13.)
         Count II, for negligent failure to warn, also adequately states a claim
  upon which relief can be granted. “A cruise line owes its passengers a duty to
  warn of known dangers beyond the point of debarkation in places where
  passengers are invited or reasonably expected to visit.” Caldwell v. Carnival
  Corp., 944 F. Supp. 2d 1219, 1222–23 (S.D. Fla. 2013) (Cooke, J.) (citations
  omitted). The duty to warn “encompasses only dangers of which the carrier
  knows, or reasonably should have known.” McLaren v. Celebrity Cruises, Inc.,
  No. 11–23924, 2012 WL 1792632, at *8 (S.D. Fla. May 16, 2012) (Altonaga, J.)
  (citation omitted). Thus, to survive Carnival’s motion to dismiss, Haynes must
  allege facts demonstrating that it was “plausible” that Carnival “[knew] or
  reasonably should have known” of the slippery nature of the doorway area. Id.
  The Court has already found that the complaint adequately alleges that
  Carnival knew that the outdoor-indoor doorway areas were prone to slippery
  moisture accumulation on slippery floor tiles. The Court now finds that Haynes
  has adequately stated a claim for negligent failure to warn as, according to the
  complaint, Carnival did not place “signage or markings,” nor were warnings
  “orally delivered or written . . . .” (ECF No. 11 at ¶24.) Again, the motion to
  dismiss falls short. For example, Carnival claims that the complaint “fails to
  allege any facts regarding . . . the location of the wet, foreign or transitory
  substance.” (ECF No. 19 at 4.) That is a misrepresentation of the contents of
Case 1:20-cv-21921-RNS Document 21 Entered on FLSD Docket 12/29/2020 Page 5 of 5




  the complaint. The complaint expressly states that Haynes’s injury occurred
  when he “was entering the interior of the ship by the guest services deck from
  an exterior doorway leading to Deck 3 . . . .” (ECF No. 11 at ¶11.) The motion to
  dismiss constructs a straw man and fights it hard, but it does not
  acknowledge—much less grapple with—the contents of the complaint.

     4. Conclusion
        For the reasons set forth above, the Court denies Carnival’s motion to
  dismiss for failure to state a claim (ECF No. 14).
        Done and ordered, in Miami, Florida on December 29, 2020.


                                             Robert N. Scola, Jr.
                                             United States District Judge
